

116 HR 1186 IH: Keep Americans Safe Act
U.S. House of Representatives
2019-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1186IN THE HOUSE OF REPRESENTATIVESFebruary 13, 2019Mr. Deutch (for himself, Mr. Nadler, Ms. DeGette, Ms. Titus, Mr. Aguilar, Mr. Bera, Ms. Bonamici, Ms. Brownley of California, Mr. Cárdenas, Mr. Case, Ms. Clark of Massachusetts, Ms. Clarke of New York, Mr. Cohen, Mr. Connolly, Mr. Cooper, Mr. Crist, Mr. Cummings, Mrs. Davis of California, Mr. DeSaulnier, Ms. Eshoo, Mr. Espaillat, Ms. Frankel, Mr. Grijalva, Mr. Hastings, Ms. Johnson of Texas, Mr. Johnson of Georgia, Ms. Kelly of Illinois, Mr. Langevin, Ms. Lofgren, Mr. Lynch, Mrs. Carolyn B. Maloney of New York, Mr. Sean Patrick Maloney of New York, Ms. Matsui, Ms. McCollum, Mr. McEachin, Mr. McGovern, Mr. Morelle, Mrs. Napolitano, Ms. Norton, Mr. Pallone, Mr. Panetta, Mr. Peters, Ms. Pingree, Miss Rice of New York, Mr. Rose of New York, Ms. Roybal-Allard, Mr. Sarbanes, Ms. Schakowsky, Mr. Schiff, Mr. Schneider, Mr. Scott of Virginia, Mr. Sherman, Mr. Sires, Mr. Smith of Washington, Mr. Soto, Ms. Speier, Mr. Suozzi, Mr. Swalwell of California, Mr. Takano, Ms. Velázquez, Mr. Visclosky, Ms. Wasserman Schultz, Mrs. Watson Coleman, Ms. Wilson of Florida, Mr. Yarmuth, Mr. Cisneros, Mr. Neguse, and Mr. Garamendi) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo regulate large capacity ammunition feeding devices. 
1.Short titleThis Act may be cited as the Keep Americans Safe Act. 2.DefinitionsSection 921(a) of title 18, United States Code, is amended by inserting after paragraph (29) the following: 
 
(30)The term large capacity ammunition feeding device— (A)means a magazine, belt, drum, feed strip, helical feeding device, or similar device, including any such device joined or coupled with another in any manner, that has an overall capacity of, or that can be readily restored, changed, or converted to accept, more than 10 rounds of ammunition; and 
(B)does not include an attached tubular device designed to accept, and capable of operating only with, .22 caliber rimfire ammunition. (31)The term qualified law enforcement officer has the meaning given the term in section 926B.. 
3.Restrictions on large capacity ammunition feeding devices 
(a)In generalSection 922 of title 18, United States Code, is amended by inserting after subsection (u) the following:  (v) (1)It shall be unlawful for a person to import, sell, manufacture, transfer, or possess, in or affecting interstate or foreign commerce, a large capacity ammunition feeding device. 
(2)Paragraph (1) shall not apply to the possession of any large capacity ammunition feeding device otherwise lawfully possessed on or before the date of enactment of the Keep Americans Safe Act. (3)Paragraph (1) shall not apply to— 
(A)the importation for, manufacture for, sale to, transfer to, or possession by the United States or a department or agency of the United States or a State or a department, agency, or political subdivision of a State, or a sale or transfer to or possession by a qualified law enforcement officer employed by the United States or a department or agency of the United States or a State or a department, agency, or political subdivision of a State for purposes of law enforcement (whether on or off-duty), or a sale or transfer to or possession by a campus law enforcement officer for purposes of law enforcement (whether on or off-duty); (B)the importation for, or sale or transfer to a licensee under title I of the Atomic Energy Act of 1954 (42 U.S.C. 2011 et seq.) for purposes of establishing and maintaining an on-site physical protection system and security organization required by Federal law, or possession by an employee or contractor of such licensee on-site for such purposes or off-site for purposes of licensee-authorized training or transportation of nuclear materials; 
(C)the possession, by an individual who is retired in good standing from service with a law enforcement agency and is not otherwise prohibited from receiving ammunition, of a large capacity ammunition feeding device— (i)sold or transferred to the individual by the agency upon such retirement; or 
(ii)that the individual purchased, or otherwise obtained, for official use before such retirement; or (D)the importation, sale, manufacture, transfer, or possession of any large capacity ammunition feeding device by a licensed manufacturer or licensed importer for the purposes of testing or experimentation authorized by the Attorney General. 
(4)For purposes of paragraph (3)(A), the term campus law enforcement officer means an individual who is— (A)employed by a private institution of higher education that is eligible for funding under title IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et seq.); 
(B)responsible for the prevention or investigation of crime involving injury to persons or property, including apprehension or detention of persons for such crimes; (C)authorized by Federal, State, or local law to carry a firearm, execute search warrants, and make arrests; and 
(D)recognized, commissioned, or certified by a government entity as a law enforcement officer.. (b)Identification markings for large capacity ammunition feeding devicesSection 923(i) of title 18, United States Code, is amended by adding at the end the following: A large capacity ammunition feeding device manufactured after the date of enactment of the Keep Americans Safe Act shall be identified by a serial number and the date on which the device was manufactured or made, legibly and conspicuously engraved or cast on the device, and such other identification as the Attorney General shall by regulations prescribe.. 
(c)Seizure and forfeiture of large capacity ammunition feeding devicesSection 924(d) of title 18, United States Code, is amended— (1)in paragraph (1)— 
(A)in the first sentence— (i)by striking Any firearm or ammunition involved in and inserting Any firearm or ammunition or large capacity ammunition feeding device involved in; 
(ii)by striking or (k) and inserting (k), or (v); and (iii)by striking any firearm or ammunition intended and inserting any firearm or ammunition or large capacity ammunition feeding device intended; and 
(B)in the second and third sentences, by inserting or large capacity ammunition feeding device after firearms or ammunition each place the term appears; (2)in paragraph (2)— 
(A)in subparagraph (A), by inserting or large capacity ammunition feeding device after firearms or ammunition; and (B)in subparagraph (C), by inserting or large capacity ammunition feeding devices after firearms or quantities of ammunition; and 
(3)in paragraph (3)(E), by inserting 922(v), after 922(n),. 4.PenaltiesSection 924(a)(1)(B) of title 18, United States Code, is amended by striking or (q) and inserting (q), or (v). 
5.Use of Byrne grants for buy-back programs for large capacity ammunition feeding devicesSection 501(a)(1) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10152(a)(1)) is amended by adding at the end the following:  (I)Compensation for surrendered large capacity ammunition feeding devices, as that term is defined in section 921 of title 18, United States Code, under buy-back programs for large capacity ammunition feeding devices.. 
6.SeverabilityIf any provision of this Act, an amendment made by this Act, or the application of such provision or amendment to any person or circumstance is held to be unconstitutional, the remainder of this Act, the amendments made by this Act, and the application of such provision or amendment to any person or circumstance shall not be affected thereby. 